Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-10, 12-17, 19, 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7, 9-15, 17-20, 23-30 of copending Application No. 15299047 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claims 1, 8, 15, the copending Application No. 15299047 teaches an access terminal (claim 1), comprising: 
a memory comprising instructions (claim 1); 
at least one transceiver (claim 1); and 
at least one processor configured to execute the instructions (claim 1) and cause the access terminal to: 
receive, via the at least one transceiver, while the access terminal is in a radio resource control (RRC) connected state with a source access point (claim 1), one or more configuration messages that configure the access terminal for autonomous handover and that include a parameter defining one or more autonomous handover triggering events (claim 1), wherein the one or more autonomous handover triggering events are based on a signal strength threshold (claim 1); 
perform one or more mobility measurements on a communication medium (claim 1), wherein performance of the one or more mobility measurements comprises measuring over a window, one or more signal strengths associated with a target access point (claim 1); and 
perform an autonomous handover from the source access point to the target access point based at least in part on the one or more signal strengths associated with the target access point satisfying the signal strength threshold (claim 1), wherein the autonomous handover is performed independent of any communication from the source access point (claim 1).

Regarding claims 2, 9, 16, the copending Application No. 15299047 teaches the access terminal of claim 1, wherein the one or more configuration messages are received at the access terminal from the source access point (claim 2) and comprise: a neighbor list of one or more access points to which autonomous handover is allowed; a priority parameter associated with at least one of the one or more access points to which autonomous handover is allowed; or any combination thereof (claim 2).

Regarding claims 3, 10, 17, the copending Application No. 15299047 teaches the access terminal of claim 2, wherein the neighbor list comprises a cell identifier, an operating frequency, or a combination thereof for each of the one or more access points to which autonomous handover is allowed (claim 7).

Regarding claim 5, 12, 19, the copending Application No. 15299047 teaches the access terminal of claim 1, wherein the window comprises a reference signal measurement timing configuration (MTC) window or a discovery reference signal (DRS) MTC (DMTC) window (claim 1, claim 10).

Regarding claims 6, 13, 20, the copending Application No. 15299047 teaches the access terminal of claim 1, wherein the access terminal does not monitor the source access point after the autonomous handover is triggered (claim 1).

Regarding claims 7, 14, TENNEY teaches the access terminal of claim 1, wherein the target access point is a neighbor cell (claim 1, 2).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 4, 11, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7, 9-15, 17-20, 23-30 of copending Application No. 15299047 in view of LI et al. (US 20180184317). 

Regarding claims 4, 11, 18, the copending Application No. 15299047 does not teach the access terminal of claim 1, wherein the one or more signal strengths comprise one or more reference signal received power (RSRP) measurements, one or more reference signal received quality (RSRQ) measurements, or both.
But, LI et al. (US 20180184317) in a similar or same field of endeavor teaches wherein the one or more signal strengths comprise one or more reference signal received power (RSRP) measurements, one or more reference signal received quality (RSRQ) measurements, or both (par. 255, 257, 275, measuring the DRS signal for handover, the trigger event is when the measurement result meets a preset threshold according to RSRP and/or RSRQ).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by LI et al. (US 20180184317) in the system of the copending Application No. 15299047 to configure the UE monitors RSRP and/or RSRQ for determining handover.
The motivation would have been to detect change in power that would effect signal quality. 

This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TENNEY et al. (US 20100124203).

Regarding claims 1, 8, 15, TENNEY et al. (US 20100124203) teaches an access terminal (fig. 5, ACCESS TERMINAL), comprising: 
a memory comprising instructions (fig. 5, ACCESS TERMINAL); 
at least one transceiver (fig. 5, ACCESS TERMINAL); and 
at least one processor configured to execute the instructions  (fig. 5, ACCESS TERMINAL) and cause the access terminal to: 
receive, via the at least one transceiver, while the access terminal is in a radio resource control (RRC) connected state with a source access point (par. 58 59, RRC reconfiguration message), one or more configuration messages that configure the access terminal for autonomous handover and that include a parameter defining one or more autonomous handover triggering events (fig. 4 block 406, par. 59, 61), wherein the one or more autonomous handover triggering events are based on a signal strength threshold (fig. 4 block 406, par. 59, 61, this indication may specify the condition that controls when the access terminal is to execute handover (e.g., whether the signal strength of a target is greater than or equal to a handover threshold)); 
perform one or more mobility measurements on a communication medium (par. 63, 64), wherein performance of the one or more mobility measurements comprises measuring over a window, one or more signal strengths associated with a target access point (par. 63, 64, monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover…this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio; the timer that tracks how long the target access point remains stronger than the serving access point would indicating the MTC window); and 
perform an autonomous handover from the source access point to the target access point based at least in part on the one or more signal strengths associated with the target access point satisfying the signal strength threshold (fig. 4 block 412, par. 66, 72, the access terminal initiates the handover if the condition is met), wherein the autonomous handover is performed independent of any communication from the source access point (fig. 4 block 412, par. 66, 72, the access terminal initiates the handover if the condition is met, the access terminal may autonomously apply the stored configuration for the target access point and connect to the target access point, which indicating the handover without the communication from the source access point).

Regarding claims 2, 9, 16, TENNY teaches the access terminal of claim 1, wherein the one or more configuration messages are received at the access terminal from the source access point (par. 38, 39, an access terminal receives the threshold information sent by its serving access point; par. 58, the serving access point then sends a message (e.g., an advance handover command) to the access terminal…in addition to identifying one or more prepared access points, the message includes an indication to delay a handover operation until a condition is met) and comprise: a neighbor list of one or more access points to which autonomous handover is allowed; a priority parameter associated with at least one of the one or more access points to which autonomous handover is allowed; or any combination thereof (par.38, 39, in some cases a given threshold may be applicable to a set of access points (e.g., a defined set or class) or to all targets generally; par. 58, the serving access point then sends a message (e.g., an advance handover command) to the access terminal…in addition to identifying one or more prepared access points, the message includes an indication to delay a handover operation until a condition is met).

Regarding claim 5, 12, 19, TENNEY teaches the access terminal of claim 1, wherein the window comprises a reference signal measurement timing configuration (MTC) window or a discovery reference signal (DRS) MTC (DMTC) window (par. 63, 64, monitor RF conditions (e.g., pilot signals) associated with the target access points and/or the serving access point to determine when to initiate handover…this condition may be defined in terms of a signal strength differential between a serving access point and a target access point, in terms of a timer that tracks how long the target access point remains stronger than the serving access point, in terms of absolute signal strength levels at the target, or in terms of a signal-to-interference ratio; the timer that tracks how long the target access point remains stronger than the serving access point would indicating the MTC window).

Regarding claims 6, 13, 20, TENNEY teaches the access terminal of claim 1, wherein the access terminal does not monitor the source access point after the autonomous handover is triggered (fig. 4 block 410, par. 67, 68, 69, the condition for triggering handover over monitoring over a period of time as indicated by par. 68, “the condition may involve determining whether a specified condition (e.g., a particular signal condition such as high signal strength) is met for a defined period of time” and par. 69, “the condition may relate to whether the received signal strength of a signal from the serving access point is at or below a signal strength threshold (e.g., for a defined period of time or at any time)”, which would implicitly indicating that monitoring at a period of time and stop monitoring at the end of period of time and the condition for trigger is met, it would indicating the access terminal does not monitor the source access point after the condition is meet or triggering the handover).

Regarding claims 7, 14, TENNEY teaches the access terminal of claim 1, wherein the target access point is a neighbor cell (fig. 1, par. 23, 27, 72, neighboring access point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of LI et al. (US 20150133121).


Regarding claims 3, 10, 17, TENNEY et al. (US 20100124203) does not teach the access terminal of claim 2, wherein the neighbor list comprises a cell identifier, an operating frequency, or a combination thereof for each of the one or more access points to which autonomous handover is allowed.
But, LI ‘121 in a similar or same field of endeavor teaches wherein the neighbor list comprises a cell identifier, an operating frequency, or a combination thereof for each of the one or more access points to which autonomous handover is allowed (par. 49, 52, 59, 60, 61, frequency on which those cells operate on and specific identifier, which the UE performs autonomous cell change without transmitting back its measurement report).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by LI ‘121 in the system of TENNEY to identify access point.
The motivation would have been to provide identifications in order to process the information. 

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENNEY et al. (US 20100124203) in view of LI et al. (US 20180184317).

Regarding claims 4, 11, 18, TENNEY does not explicitly teach the access terminal of claim 1, wherein the one or more signal strengths comprise one or more reference signal received power (RSRP) measurements, one or more reference signal received quality (RSRQ) measurements, or both.
But, LI et al. (US 20180184317) in a similar or same field of endeavor teaches wherein the one or more signal strengths comprise one or more reference signal received power (RSRP) measurements, one or more reference signal received quality (RSRQ) measurements, or both (par. 255, 257, 275, measuring the DRS signal for handover, the trigger event is when the measurement result meets a preset threshold according to RSRP and/or RSRQ).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the application to implement the system or method as taught by LI et al. (US 20180184317) in the system of TENNEY to configure the UE monitors RSRP and/or RSRQ for determining handover.
The motivation would have been to detect change in power that would effect signal quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/03/2022